Russell, J.
1. The evidence authorized the verdict of guilty, and there was no error in refusing a new trial.
2. While in every criminal case, where it is sought to show the guilt of the defendant by circumstantial evidence alone, the jury should be instructed and cautioned that he should not be convicted on circumstantial evidence, unless the proven facts exclude every possible reasonable hypothesis save the guilt of the defendant, still it is immaterial what language is employed to convey this instruction. If all possible hypotheses arising from the circumstantial evidence which are favorable to the defendant be presented in concrete statement to the jury, and the jury are told that if they believe any one of these hypotheses the defendant should be acquitted, the principle above referred to would be sufficiently presented. And where, as in the present ease, only two inferences can be drawn from the evidence, — the one of innocence, and the other of guilt, — -and the hypothesis consistent w'ith innocence is fully and fairly stated to the jury, and the jury are instructed that if they are satisfied that the hypothesis consistent with innocence is true, or if they have a reasonable doubt as to its truth, the defendant should be acquitted, the rule above stated is substantially complied with.
S. The omission of the court to charge that no inference that the accused was the thief could be drawn from the possession of stolen goods by him, if his possession was satisfactorily explained, was harmless, because the jury were instructed that if they found the explanation offered by the defendant to be the truth, they should acquit him.

Judgment affirmed.